DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/30/2022 has been entered.
Status of Claims
The Applicant has amended claims 1, 5, 8, 10, 14, 19, 22 and 26 and canceled claims 4, 6, 17 and 20. Claims 2-3, 7, 13 and 16, 18, 25 and 27 were previously canceled. Claims 29-32 are New Claims. Claims 1, 5, 8-12, 14-15, 19, 21-24, 26 and 28-32 are pending and presented for examination.   
Response to Amendment
The Amendment filed 30 January 2022 has been entered. Claims 1, 5, 8-12, 14-15, 19, 21-24, 26 and 28-32 remain pending in the application. Regarding the Final Office Action mailed 
Response to Arguments
Applicant’s arguments filed 30 January 2022 with regard to the rejections of the claims under 35 USC 103 have been fully considered but they are not persuasive. 
Regarding applicant’s argument with respect to Claim 1 that “…the combination of Lutter and Banerjee does not suggest a housing of the DISC; a silicon substrate in the housing; a III-V semiconductor substrate in the housing, wherein the III-V semiconductor substrate is separate from the silicon substrate; an image sensor system, a radar sensor system, transmitters of a lidar sensor system, a processor, and memory formed on the silicon substrate; and receivers of the lidar sensor system formed on the III-V semiconductor substrate”, the examiner respectfully disagrees.  However, as discussed below, claim 1 is properly rejected as being obvious over Lutter in combination with Gilliland.  The addition of the Gilliland reference was necessitated by Applicant’s amendment.
Lutter teaches the sensors being assembled onto the substrate and installed on a vehicle (Lutter, para 0013-0014), the vehicle is a housing for the sensors and the substrates. Lutter further teaches a silicon substrate (see at least Lutter, para 0016) and an image sensor system, a radar sensor system, transmitters of a lidar sensor system, a processor, and memory formed on the silicon substrate (see at least Lutter, para 0018, para 0028, para 0035).
Gilliland teaches a Lidar sensor formed on III-V semiconductor substrate (InP). It is obvious the silicon substrate and III-V semiconductor are two different substrates, and therefore they are separate (Gilliland, para 0023). 
 Lutter and Gilliland can be combined to provide a method to receive light reflected from an object (Gilliland, para 0005). Therefore, the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
Claim 4 is moot. Claim 4 is canceled and Vijay is not relied on as prior art. 
Regarding Applicant’s argument with respect to Claim 26 that Takano does not disclose “…the camera devices being embedded in a frame of the vehicle”, the examiner respectfully disagrees. 
Takano teaches imaging devices are disposed inside the vehicle or embedded in a vehicle body (Takano, para 0018). The imaging devices are “inside the vehicle”, i.e. the imaging devices situated with the boundaries or confines of vehicle. The frame of a vehicle is part of the boundaries and confines of a vehicle. Therefore, the devices are situated with the boundaries or confines of the frame vehicle, too. In addition, Takano is recited to teach the placement of the sensors in the vehicle for claim 26, while the placement of the sensors can be considered as a design choice and not having any novelty.
	Claims 14 and 19 recite similar languages as claim 1 and are rejected for similar reasons above.
With respect to the dependent claims 5, 8-12, 15, 21-24, 26 and 28-32, the Applicant provides no additional arguments other than their dependency from the independent claims 1, 14 and 19. Because independent claims 1, 14 and 19 are not allowable, dependent claims 5, 8-12, 15, 21-24, 26 and 28-32 are not allowable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-11, 14-15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lutter (US20030201929, hereinafter Lutter) in view of Gilliland (US20190129013, hereinafter Gilliland).
As to claim 1, Lutter teaches a distributed integrated sensing and communication (DISC) module of an autonomous vehicle, comprising:
a housing of the DISC (see at least Lutter, para 0014, substrate of the multi-sensor system mounted on the vehicle, also see Fig. 5);
see at least Lutter, para 0016 for a silicon substrate); 
an image sensor system, a radar sensor system, transmitters of a lidar sensor system, a processor, and memory formed on the silicon substrate (see at least Lutter, para 0018, para 0028, para 0035 sensors and processor, memory, wireless transmitter are integrated on the same substrate, also see Fig. 2, Fig. 4 and Fig. 5); and 
the image sensor system is configured to output image data captured from an environment nearby the DISC module (Lutter, para 0017 teaches a video camera sensor); 
the radar sensor system is configured to output radar data captured from the environment (Lutter, para 0017 teaches a LIDAR and/or radar sensor);
the lidar sensor system is configured to output lidar data captured from the environment (Lutter, para 0017 teaches a LIDAR and/or radar sensor);
a wireless communicator (Lutter, para 0023, the processor can handle communication tasks; para 0035, connection 62 can be a CAN bus, wireless link); 
the memory stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising (Lutter, para 0028 teaches memory stores signal processing applications and operating system functions): 
detecting an object the environment nearby the DISC module based on the image data, the radar data and the lidar data (Lutter, para 0029 teaches multiple sensor sensing object; para 0017 teaches image sensor, radar and lidar sensors and combining a video camera sensor with a radar and/or LIDAR sensor for both good resolution and object identification and identifying range information);
Lutter, para 0032, outputting data of detected objects; para 0035, wirelessly transmitting; para 0023, tracks for identified objects are sent to other multi-sensor systems with processors or the vehicle control system; also see Fig. 3 and Claim 14), wherein the computing system is separate from the housing of the DISC module in the autonomous vehicle, and wherein the computing system controls operation of at least one of a vehicle propulsion system, a braking system, or a steering system of the autonomous vehicle based on the data indicative of the object from the DISC module (see at least Lutter, claim 14, notifying a central controller when identifying an object, also see para 0027; see at least Fig. 5 for a central controller separate from the housing of the DISC module; see at least para 0032 for a moving vehicle, i.e. a propulsion system, a braking system and a steering system and para 0034 for control decision made by the central controller).
Lutter does not teach a III-V semiconductor substrate in the housing, and receivers of the lidar sensor system formed on the III-V semiconductor substrate and the III-V semiconductor substrate is separate from the silicon substrate. 
However, in the same field of endeavor, Gilliland teaches a Lidar sensor formed on  III-V semiconductor substrate (Gilliland, para 0023, the detector is formed on InP substrate. It is obvious the silicon substrate and III-V semiconductor are two different substrates, and therefore are separate). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the DISC module taught by Lutter to use Lidar receivers formed on III-V semiconductor material since both references relate to detection of objects using Gilliland, para 0005).
	As to claim 8, Lutter in view of Gilliland teaches the DISC module of claim 1.
Lutter further teaches multiple sensors being formed on the silicon substrate (Lutter, para 0005) and an IMU sensor as part of vehicle positioning system (Lutter, para 0001).
As to claim 9, Lutter in view of Gilliland teaches the DISC module of claim 1. 
Lutter further teaches the image sensor system is a visible image sensor system, wherein the image data comprises a visible image of the environment (Lutter, para0017 teaches a video camera sensor). 
As to claim 10, Lutter in view of Gilliland teaches the DISC module of claim 9.
Lutter further teaches: 
an infrared sensor system configured to output infrared data captured from the environment (Lutter, para0017, a LIDAR sensor, LIDAR for road vehicles works in IR wavelength range; also see para 0015, Infrared sensor can be integrated on the substrate);
wherein the object is further detected based on the infrared data capture from the environment (Lutter, para 0015, sensors provide object detection can be integrated on the substrate, including IR, video, radar, LIDAR sensor; also see para 0017, combining video sensor with radar and LIDAR sensors for object detection); and 
wherein the infrared sensor system is further formed on the silicon substrate. 
(Lutter, para0017, a LIDAR sensor, LIDAR for road vehicles works in IR wavelength range; also see para 0015, Infrared sensor can be integrated on the single substrate);
As to claim 11, Lutter in view of Gilliland teaches the DISC module of claim 1.
Lutter further teaches the memory further stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising: 
tracking the object over time, wherein the data transmitted from the DISC module to the computing system is further indicative of the tracking of the object over time (Lutter, para 0023, lines 1-3 from the bottom, tracking for identified objects; para 0030-0031, a track file is created with position, range et al; para 0032 tracking object over time).  
As to claim 14, Lutter teaches an autonomous vehicle, comprising: 
a vehicle propulsion system (see at least Lutter para 0032 for a moving vehicle); 
a braking system (see at least Lutter para 0032 for a moving vehicle); 
a steering system (see at least Lutter para 0032 for a moving vehicle);
a computing system (see at least Lutter para 0034 for central controller); and 
a distributed integrated sensing and communication (DISC) module, the DISC module comprising (see at least Lutter, para 0014, substrate of the multi-sensor system mounted on the vehicle):
a housing of the DISC (see at least Lutter, para 0014, substrate of the multi-sensor system mounted on the vehicle, also see Fig. 5);
a silicon substrate in the housing (see at least Lutter, para 0016 for a silicon substrate); 
an image sensor system, a radar sensor system, transmitters of a lidar sensor system, a processor, and memory formed on the silicon substrate (see at least Lutter, para 0018, para 0028, para 0035 sensors and processor, memory, wireless transmitter are integrated on the same substrate, also see Fig. 2, Fig. 4 and Fig. 5); and 
Lutter, para 0017 teaches a video camera sensor); 
the radar sensor system configured to output radar data captured from the environment (Lutter, para 0017 teaches a LIDAR and/or radar sensor);
the lidar sensor system configured to output lidar data captured from the environment (Lutter, para 0017 teaches a LIDAR and/or radar sensor);
the memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising (Lutter, para 0028 teaches memory stores signal processing applications and operating system functions): 
detecting an object the environment nearby the DISC module based on the image data, the radar data and the lidar data (Lutter, para 0029 teaches multiple sensor sensing object; para 0017 teaches image sensor, radar and lidar sensors and combining a video camera sensor with a radar and/or LIDAR sensor for both good resolution and object identification and identifying range information);
transmitting data indicative of the object as detected to the computing system (Lutter, para 0032, outputting data of detected objects; para 0035, wirelessly transmitting; para 0023, tracks for identified objects are sent to other multi-sensor systems with processors or the vehicle control system; also see Fig. 3); 
see at least Lutter, Fig. 5, multisensory systems and central controller, also see para 0029), wherein the computing system that is in communication with the DISC module (see at least Lutter, Claim 14, notifying a central controller when the track files identify an object, also see para 0023, Figs. 2-3), wherein the computing system is configured to receive the data indicative of the object as detected from the DISC module (see at least Lutter, Claim 14, notifying a central controller when the track files identify an object, also see para 0023),  and wherein the computing system is further configured to control operation of the vehicle of at least one of the vehicle propulsion system, the braking system, or the steering system of the autonomous vehicle based on the data indicative of the object received from the DISC module (see at least Lutter para 0023 for the vehicle control system/central CPU, para 0033 for vehicle control operations).
Lutter does not teach a III-V semiconductor substrate in the housing, and receivers of the lidar sensor system formed on the III-V semiconductor substrate and the III-V semiconductor substrate is separate from the silicon substrate. 
However, in the same field of endeavor, Gilliland teaches a Lidar sensor formed on III-V semiconductor substrate (Gilliland, para 0023, the detector is formed on InP substrate. It is obvious the silicon substrate and III-V semiconductor are two different substrates, and therefore are separate). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the autonomous vehicle taught by Lutter to use Lidar receivers formed on III-V semiconductor material since both references relate to detection of objects using Gilliland, para 0005).
As to claim 15, Lutter in view of Gilliland teaches the autonomous vehicle of claim 14.
Lutter further teaches at least one disparate DISC module, wherein the DISC module and the disparate DISC module are oriented on the autonomous vehicle towards differing portions of an environment in which the autonomous vehicle is located (Lutter, para 0029, different multi-sensor systems are used for monitoring different zones around a vehicle; also see Fig. 5).
As to claim 23, Lutter in view of Gilliland teaches the DISC module of claim 1.
Lutter further teaches wherein the image sensor system is an infrared sensor system, and wherein the image data comprises infrared data capture from the environment (Lutter, para0017, a LIDAR sensor, LIDAR for road vehicles works in IR wavelength range; also see para 0015, Infrared sensor can be integrated on the substrate).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lutter in view of Gilliland as applied to claim 1 above, and further in view of Finkelstein (US20190310375, hereinafter Finkelstein).
	As to claim 5, Lutter in view of Gilliland teaches the DISC module of claim 1. 
Lutter modified by Gilliland does not explicitly teach: 
controlling the LIDAR transmitters during a given time period, the controlling of the LIDAR transmitters during the given time period comprises: 
causing a first subset of the LIDAR transmitters to transmit during the given time period; 
controlling a power level of the LIDAR transmitters in the first subset during the given time period; and causing a second subset of the LIDAR transmitters to not transmit during the given time period.  
Finkelstein, para 0038 teaches controlling LIDAR emitters during a given time period; para 0050 teaches generating respective emitter control signals that control the respective power levels from the emitters for respective strobe windows; para 0056 teaches controlling different subsets of emitters to emit at different power levels; para 0049 teaches activating individual or groups of emitters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the DISC module taught by Lutter and modified by Gilliland to include controlling the LIDAR transmitters during a given time period, the controlling of the LIDAR transmitters during the given time period since both references relate to detection of objects using LIDAR as taught by Finkelstein to implement an adaptive illumination scheme that can reduce emitter power (Finkelstein, para 0038).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lutter in view of Gilliland as applied to claim 1 above, and further in view of Lyman (US20100001897, hereinafter Lyman).
As to claim 12, Lutter in view of Gilliland teaches the DISC module of claim 1.
Lutter further teaches wherein the memory further stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts (Lutter, para 0028).
Lutter modified by Gilliland does not teach the first sensor system further comprising: 
a phased array of antennas; and 
controlling the phased array of antennas.  
Lyman, para 0015, phased array for scanning or sensing or interrogating the area in front of the vehicle, claim 24; also see para 0008 the imaging sensor and radar sensor device commonly established on a semiconductor substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the DISC module taught by Lutter and modified by Gilliland to have a phased array of antennas and controlling the phased array of antennas since both references relate to using radar to detect object external to a vehicle as taught by Lyman to provide sensing system for detecting objects forward of the vehicle (Lyman, para 0005).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lutter in view of Vallespi-Gonzalez (US20190332875, hereinafter VG), and further in view of Gilliland.
As to claim 19, Lutter teaches a method of operating a distributed integrated sensing and communication (DISC) module, comprising:
capturing image data of an environment nearby the DISC module utilizing an image sensor system of the DISC module (Lutter, para 0017 teaches a video camera sensor);
 capturing radar data of the environment utilizing a radar sensor system of the DISC module (Lutter, para 0017 teaches a LIDAR and/or radar sensor);
capturing lidar data of the environment utilizing a lidar sensor system of the DISC module (Lutter, para 0017 teaches a LIDAR and/or radar sensor); 
detecting, utilizing a processor of the DISC module, an object in the environment nearby the DISC module based on the image data, the radar data and the lidar data (Lutter, para 0029 teaches multiple sensor sensing object; para 0017 teaches image sensor, radar and lidar sensors and combining a video camera sensor with a radar and/or LIDAR sensor for both good resolution and object identification and identifying range information);
transmitting, utilizing a wireless communicator of the DISC module, data indicative of the object as detected to a computing system of an autonomous vehicle (Lutter, para 0032, outputting data of detected objects; para 0035, wirelessly transmitting; para 0023, tracks for identified objects are sent to other multi-sensor systems with processors or the vehicle control system; also see Fig. 3).
wherein the computing system is separate from the DISC module in the autonomous vehicle (see at least Lutter, Fig. 5, multisensory systems and central controller, also see para 0029), wherein the computing system controls operation of at least one of a vehicle propulsion system, a braking system or a steering system of the autonomous vehicle based on the data indicative of the object from the DISC module (see at least Lutter para 0023 for the vehicle control system/central CPU, para 0033 for vehicle control operations), wherein the image sensor system, the radar sensor system, transmitters of the lidar sensor system, and the processor are formed on a silicon substrate (see at least Lutter, para 0018, para 0028, para 0035 sensors and processor, memory, wireless transmitter are integrated on the same substrate, also see Fig. 2, Fig. 4 and Fig. 5).
Lutter further teaches a processor of the DISC module (Lutter, para 0023 teaches the processor on the DISC module; also see para 0029).
Lutter does not teach generating a predicted path of the object detected in the environment for a future looking period of time, and wherein the data indicative of the object comprises data indicative of the predicted path of the object.
VG, para 0020 teaches detecting object using input from sensors to a machine-learned model, i.e. neural network and an autonomous vehicle; also see para 0029, 0031) generating a predicted path of the object detected in the environment for a future looking period of time (VG, para 0086 teaches prediction system generating prediction data associated with the objects, the predicted data can be indicative of a predicted path), and wherein the data indicative of the object comprises data indicative of the predicted path of the object (VG, para 0086 teaches prediction system generating prediction data associated with the objects, the predicted data can be indicative of a predicted path, and the prediction data is transmitted to the motion planning system, i.e. transmitting to a computing system of the vehicle; also see para 0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method taught by Lutter to include generating, utilizing the processor of the DISC module, a predicted path of the object detected in the environment for a future looking period of time, and wherein the data indicative of the object comprises data indicative of the predicted path of the object, as taught by VG to facilitate rapid and accurate detection and/or recognition of objects and to determine a motion plan for the vehicle based on the predicted path (VG, para 0056, para 0087).
Lutter modified by VG does not teach wherein receivers of the lidar system are formed on a III-V semiconductor substrate separate from the silicon substrate.
Gilliland, para 0023, the detector is formed on InP substrate, it is obvious the silicon substrate and III-V semiconductor are two different substrates, and therefore are separate). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the autonomous vehicle taught by Lutter to include wherein receivers of the lidar system are formed on a III-V semiconductor substrate separate from the silicon substrate as taught by Gilliland to provide a method to receive light reflected from an object (Gilliland, para 0005).
Claims 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lutter in view of Gilliland as applied to claim 1 and claim 14 above, and further in view of VG.
As to claims 21 and 24, Lutter in view of Gilliland teaches the DISC module of claim 1 and the autonomous vehicle of claim 14.
Lutter further teaches a processor of the DISC module (Lutter, para 0023 teaches the processor on the DISC module; also see para 0029) and the data indicative of the object transmitted to the computing system of the vehicle (Lutter, para 0032, outputting data of detected objects; para 0035, wirelessly transmitting; para 0023, tracks for identified objects are sent to other multi-sensor systems with processors or the vehicle control system; also see Fig. 3).
Lutter modified by Gilliland does not teach the vehicle is an autonomous vehicle and generating a predicted path of the object detected in the environment for a future looking period of time, wherein the data indicative of the object transmitted to the computing system of the autonomous vehicle comprises data indicative of the predicted path of the object.
VG, para 0086 teaches prediction system generating prediction data associated with the objects, the predicted data can be indicative of a predicted path), wherein the data indicative of the object transmitted to the computing system of the autonomous vehicle comprises data indicative of the predicted path of the object (VG, para 0086 teaches prediction system generating prediction data associated with the objects, the predicted data can be indicative of a predicted path, and the prediction data is transmitted to the motion planning system, i.e. transmitting to a computing system of the vehicle; also see para 0089 and 0085).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the DISC module and the autonomous vehicle taught by Lutter and modified by Gilliland to include the vehicle is an autonomous vehicle and generating a predicted path of the object detected in the environment for a future looking period of time, wherein the data indicative of the object transmitted to the computing system of the autonomous vehicle comprises data indicative of the predicted path of the object, as taught by VG to facilitate rapid and accurate detection and/or recognition of objects and to determine a motion plan for the vehicle based on the predicted path (VG, para 0056, para 0087).
As to claim 22, Lutter in view of Gilliland teaches the DISC module of claim 1. 
Lutter further teaches multiple sensors being formed on the silicon substrate (Lutter, para 0005);   
VG further teaches a GPS sensor as part of vehicle positioning system (VG, para 0082, para 0153).
.
Claims 26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lutter in view of Gilliland, and further in view of Takano (US20110095910, hereinafter Takano). 
As to claims 26 and 28-29, Lutter in view of Gilliland teaches the DISC module of claim 1 and the autonomous vehicle of claim 14. 
Lutter modified by Gilliland does not teach the DISC module is embedded in a frame of the autonomous vehicle or a body of the autonomous vehicle.
However, in the same field of endeavor, Takano teaches wherein the DISC module is embedded in at least one of a frame of the autonomous vehicle or a body of the autonomous vehicle (Takano, para 0018 teaches imaging devices are disposed inside the vehicle or embedded in a vehicle body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the autonomous vehicle taught by Lutter and modified by Gilliland to include the sensor module embedded in at least one of a frame of the autonomous vehicle or a body of the autonomous vehicle as taught by Takano so as not to protrude from an outline of the vehicle body (Takano, para 0018).
NOTE: Takano is recited to teach the placement of the sensors in the vehicle, while the placement of the sensors can be considered as a design choice and not having any novelty.

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lutter in view of Gilliland, and further in view of Banerjee (US20200301013, hereinafter Banerjee).
As to claims 30-32, Lutter in view of Gilliland teaches the DISC module of claim 1, the autonomous vehicle of claim 14 and the method of claim 19. 
Lutter modified by Gilliland does not teach wherein detecting the object in the environment comprises: inputting, to a first neural network, the image data to cause a first output to be outputted from the first neural network; inputting, to a second neural network, the radar data and the first output from the first neural network to cause a second output to be outputted from the second neural network; and inputting, to a third neural network, the lidar data and the first output from the first neural network to cause a third output to be outputted from the third neural network; wherein the object is detected in the environment based on the first output from the first neural network, the second output from the second neural network, and the third output from the third neural network.
However, in the same field of endeavor, Banerjee teaches the vehicle is an autonomous vehicle (Banerjee, para 0029 teaches autonomous vehicle) and inputting, to a first neural network. the image data to cause a first output to be outputted from the first neural network (Banerjee, para 140 teaches features are extracted on each sensor using conventional feature extractors like CNN (convolutional neural network), then the extracted feature are fused in the fusion model, using separate networks for feature extraction, and the sensor feeding RGB data to CNN, i.e. image data; also see Fig. 11); inputting, to a second neural network, the radar data and the first output from the first neural network to cause a second output to be outputted from a second neural network (Banerjee, para 140 teaches features are extracted on each sensor using conventional feature extractors like CNN, then the extracted feature are fused in the fusion model, using separate networks for feature extraction, and the sensor feeding depth data to CNN; para 0143 further teaches using radar as a sensor, i.e. the depth data sensor; also see Fig. 11; para 0142 teaches independent network to extract features from the different data type, i.e. RGB and depth data and combine these data at a later stage, i.e. inputting to a second neural network the first output from the first neural network, also see Fig. 12b), and inputting, to a third network, the lidar data and the first output from the first neural network to cause a third output to be outputted from the third neural network (Banerjee, para 140 teaches features are extracted on each sensor using conventional feature extractors like CNN, then the extracted feature are fused in the fusion model, using separate networks for feature extraction, and the sensor feeding depth data to CNN; para 0143 further teaches using lidar as a sensor, i.e. the depth data sensor; para 0142 teaches independent network to extract features from the different data type, i.e. RGB and depth data and combine these data at a later stage, i.e. inputting to a third neural network the first output from the first neural network; para 0143-0144 teaches RADAR and LIDAR both be used, i.e. feeding data for second and third neural network, together with the cameras that generate RGB data feeding to first, second and third neural network; also see Fig. 11 and Fig. 12b); wherein the object is detected in the environment based on the first output from the first neural network, the second output from the second neural network and the third output from the third neural network (Banerjee, para 0142 teaches detecting or classifying objects in the scene, para0143-0144 teaches camera, LIDAR and RADAR) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the DISC module, the autonomous vehicle and the method taught by Lutter and modified by Gilliland to include inputting, to a first neural network, the image data to cause a first output to be outputted from the first neural network; inputting, to a Banerjee, para 0008).
Conclusion
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interview practice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667